EXHIBIT 16 POWER OF ATTORNEY We, the undersigned officers and Trustees of Eaton Vance Mutual Funds Trust, a Massachusetts business trust, do hereby severally constitute and appoint Thomas E. Faust Jr., Maureen A. Gemma or Barbara E. Campbell, or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, Registration Statements on Form N-14 and any and all amendments to such Registration Statements filed by Eaton Vance Mutual Funds Trust with the Securities and Exchange Commission in respect of shares of beneficial interest and other documents and papers relating thereto. IN WITNESS WHEREOF we have hereunto set our hands on the dates set opposite our respective signatures. Signature Title Date /s/ Thomas E. Faust Jr. Trustee, President and Principal April 26, 2010 Thomas E. Faust Jr. Executive Officer /s/ Barbara E. Campbell Treasurer and Principal April 26, 2010 Barbara E. Campbell Financial and Accounting Officer /s/ Benjamin C. Esty Trustee April 26, 2010 Benjamin C. Esty /s/ Allen R. Freedman Trustee April 26, 2010 Allen R. Freedman /s/ William H. Park Trustee April 26, 2010 William H. Park /s/ Ronald A. Pearlman Trustee April 26, 2010 Ronald A. Pearlman /s/ Helen Frame Peters Trustee April 26, 2010 Helen Frame Peters /s/ Heidi L. Steiger Trustee April 26, 2010 Heidi L. Steiger /s/ Lynn A. Stout Trustee April 26, 2010 Lynn A. Stout /s/ Ralph F. Verni Trustee April 26, 2010 Ralph F. Verni
